                              Case 3:14-cv-01429-VLB Document 85 Filed 11/29/18 Page 1 of 1
                                                                                                                         Civil- (Dec-2008)
                                                               HONORABLE:          V. Bryant
                                     DEPUTY CLERK J. Shafer                  RPTR/ECRO/TAPE F. Velez, ECRO
         TOTAL TIME:           0      hours 10  minutes
                                        DATE: 11/29/2018     START TIME: 09:38 AM       END TIME: 09:48 AM
                                                          LUNCH RECESS         FROM:             TO:
                                                  RECESS (if more than ½ hr)   FROM:             TO:

         CIVIL NO. 3:14-cv-01429-VLB


                               Cole Williams, et al.                                     R. Hayber, J. Goodbaum, & S. Fitzgerald
                                                                                                 Plaintiff’s Counsel
                                        vs
                       General Nutrition Centers, Inc. et al.                            R. Pritchard
                                                                                                 Defendant’s Counsel

                                                       COURTROOM MINUTES- CIVIL

                                Motion hearing                           Show Cause Hearing
                              Evidentiary Hearing                        Judgment Debtor Exam
                            ✔ Fairness Hearing


         ✔ .....# 84        Motion for Final Approval of Class Action Settlement            granted         denied       advisement
             .....#         Motion                                                          granted         denied       advisement
             .....#         Motion                                                          granted         denied       advisement
             .....#         Motion                                                          granted         denied       advisement
             .....#         Motion                                                          granted         denied       advisement
            .....#          Motion                                                          granted        denied        advisement
            .....#          Motion                                                          granted        denied        advisement
            .....           Oral Motion                                                     granted         denied       advisement
            .....           Oral Motion                                                     granted         denied       advisement
            .....           Oral Motion                                                     granted        denied        advisement
           .....            Oral Motion                                                     granted         denied       advisement
            .....               Briefs(s) due                    Proposed Findings due                  Response due
           .............                                                                                         filed   docketed
           .............                                                                                         filed   docketed
           .............                                                                                         filed   docketed
           .............                                                                                         filed    docketed
            .............                                                                                        filed   docketed
            .............                                                                                        filed   docketed
            ............                               Hearing continued until                              at

Notes:    No class members appeared. The Court approves the settlement agreement proposed by the parties.
